Petition for Writ of Mandamus Dismissed and Opinion filed January 15,
2008







Petition
for Writ of Mandamus Dismissed and Opinion filed January 15, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01057-CV
____________
 
IN RE GERALD ANTHONY WRIGHT, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 14, 2007, relator Gerald Anthony Wright filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  
In the
petition, relator requests this court to compel the record expunction clerk at
the Harris County District Clerk=s Office to file his petition for expunction
of the record related to his conviction for aggravated assault of a police
officer.  We do not have jurisdiction to issue a writ of mandamus against a
district clerk unless it is necessary to enforce our jurisdiction.  Tex. Gov=t Code Ann. ' 22.221; In re Washington, 7
S.W.3d 181, 182 (Tex. App.CHouston [1st Dist.] 1999, orig. proceeding).  




Because
of the relief requested, we do not have jurisdiction and the petition for writ
of mandamus is ordered dismissed.  
PER
CURIAM
 
Petition Dismissed and Memorandum
Opinion filed January 15, 2008.
Panel consists of Justices Yates,
Guzman, and Brown.